UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4331


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY WAYNE WILKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:09-cr-00058-D-1)


Submitted:   February 23, 2011            Decided:   March 15, 2011


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Ethan A. Ontjes, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bobby    Wayne       Wilkins    appeals       the   210-month      sentence

imposed by the district court under the Armed Career Criminal

Act (“ACCA”), 18 U.S.C. § 924(e) (2006), following a guilty plea

to possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g) (2006).                On appeal, Wilkins contends that the

district      court    erred       in    finding    that    his   three      prior   North

Carolina convictions for breaking and entering, in violation of

N.C.    Gen.       Stat.   § 14-54(a)        (2009),       qualified      as    predicate

offenses for purposes of the ACCA.                       Wilkins also contends that

the 210-month within-guideline-range sentence is substantively

unreasonable because it is greater than necessary to achieve the

purposes of sentencing.             We affirm.

              We    review     a    sentence       for    reasonableness,       using   an

abuse of discretion standard of review.                      Gall v. United States,

552 U.S. 38, 51 (2007).                 The first step in this review requires

us to ensure that the district court committed no significant

procedural error, such as improperly calculating the advisory

sentencing guidelines range.                 United States v. Evans, 526 F.3d

155, 161 (4th Cir. 2008).                Although our determination of whether

the    ACCA    enhancement         applies    involves       review    for     procedural

error, we review de novo the district court’s determination that

Wilkins’s three prior North Carolina convictions for breaking

and entering qualified as predicate ACCA offenses.                             See United

                                             2
States v. Carr, 592 F.3d 636, 639 n.4 (4th Cir.), cert. denied,

131 S. Ct. 82 (2010); United States v. Wright, 594 F.3d 259,

262-63 (4th Cir.), cert. denied, 131 S. Ct. 507 (2010).                           If we

are satisfied that no procedural error occurred in the setting

of   a   defendant’s    sentence,   we       then    consider        the     substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.      Gall, 552 U.S. at 51.

            Wilkins argues that his prior convictions for breaking

and entering do not qualify as predicate ACCA offenses because

the crimes did not involve purposeful and aggressive conduct.

Wilkins acknowledges that this argument has been foreclosed by

our decision in United States v. Thompson, 588 F.3d 197 (4th

Cir.), cert. denied, 130 S. Ct. 1916 (2010), but requests a

change in the law as a result of the Supreme Court’s decision in

Begay v. United States, 553 U.S. 137 (2008).                      As we explained in

Thompson, Begay does not alter our finding that a North Carolina

conviction for breaking and entering qualifies as a predicate

ACCA offense.        Thompson, 588 F.3d at 201-02.                   Accordingly, we

conclude that the district court did not err in finding that

Wilkins’s    prior    offenses   qualified          as    predicate        offenses    and

properly calculated his guideline range.

            We   next   consider    the      substantive           reasonableness      of

Wilkins’s    sentence.      We     presume      that          a   sentence    within    a

properly    calculated    guideline       range          is   reasonable.        United

                                         3
States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).           We have

reviewed the record and conclude that the within-guideline-range

sentence that Wilkins received is substantively reasonable.

           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4